DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 of US Application No. 16/041,092 are currently pending and have been examined. Applicant amended claims 1, 6 and 7. Applicant previously canceled claims 8-10.

Claims 1-7 are allowed. 

Information Disclosure Statement
The Information Disclosure Statements filed on 14 June 2021 and 15 September 2021 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 09 October 2013, with respect to the rejection of claims 1-19 pursuant to 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Inoue et al. (US 2015/0274179 A1, “Inoue”) in view of Taki et al. (US 2016/0194000 A1, “Taki”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Inoue, discloses an acceleration/deceleration erroneous operation determination device improves determination accuracy on whether or not a driver is erroneously performing an accelerator operation instead of a brake operation. A pedal opening degree by a driver and a continuation time for which the pedal opening degree is greater than an opening degree threshold value are detected. When the continuation time exceeds a time threshold value, it is determined that the driver is erroneously performing an accelerator operation instead of a brake operation. A vehicle speed of a vehicle, a rising gradient of a road surface, and an accelerator operation time operated by the driver are detected. The opening degree threshold value is made variable in accordance with the vehicle speed, the rising gradient, and the operation time. The time threshold value is made variable in accordance with the vehicle speed, the rising gradient, and the operation time.

Taki discloses a vehicle control method of performing automatic braking for automatically braking a vehicle or alarm output, depending on a possibility of a collision between the vehicle and an obstacle, includes: cancelling the automatic braking or the alarm output, when an accelerator operation amount is equal to or larger than a predetermined threshold value, during the automatic braking or the alarm output, and cancelling the automatic braking or the alarm output, when a given cancellation condition is satisfied under a situation where the accelerator operation amount of the vehicle is smaller than the predetermined threshold value, during the automatic braking or the alarm output.

With respect to independent claim 1, Inoue taken either individually or in combination with other prior art of record fails to teach or suggest: an electronic control unit configured to perform pre-collision control for avoiding a collision with the target, when a predetermined control start condition is satisfied, the predetermined control start condition including a condition that a first condition is established, the first condition being that a collision index value satisfies a predetermined index value condition, the collision index value having a correlation with a possibility of collision between the target and the subject vehicle, the predetermined index value condition being a required time to collision TTC (Time To Collision), the collision index value being calculated based on the target information, and not to perform, when a second condition is established and even when the predetermined control start condition is satisfied, the pre-collision control when a permission condition has not been established before a point in time at which the predetermined control start condition is satisfied, the permission condition being that the accelerating operation amount is equal to or larger than a first operation amount threshold value and the vehicle speed is equal to or less than a speed threshold value, the second condition being that the accelerating operation amount is equal to or larger than a control threshold value and being included in the predetermined control start condition. 

Claims 2-7 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668